Exhibit 10.2

AMENDMENT NO. 1 TO SECURITIES PURCHASE AGREEMENT

This AMENDMENT NO. 1 TO SECURITIES PURCHASE AGREEMENT (this “Amendment”), dated
as of May 28, 2008, by and among NovaDel Pharma Inc., a Delaware corporation
(the “Company”), and those accredited investors listed on the signature pages
attached hereto (the “Purchasers”).

WHEREAS, the Company and the Purchasers previously entered into a Securities
Purchase Agreement attached hereto as Exhibit A (the “Agreement”) in connection
with the sale, transfer and assignment to the Purchasers of up to $4,000,000 of
(i) senior secured convertible promissory notes (the “Convertible Notes”), which
shall be convertible into shares of the Company’s common stock, par value $0.001
per share (the “Common Stock”), and (ii) five-year warrants1 to purchase shares
of Common Stock (the “Warrants”), of which (A) up to $2,000,000 shall be funded
upon approval from the American Stock Exchange (“AMEX”) following the date
hereof (the “Initial Closing”) and (B) upon Stockholder Approval (as defined
below) and at the Company’s option, additional amounts such that the total
commitment, inclusive of the amount at the Initial Closing equals up to
$4,000,000. Capitalized terms used but not defined herein shall have the meaning
set forth in the Agreement.

WHEREAS, the Company and the Purchasers wish to enter into this Amendment in
order to clarify certain terms of the Agreement.

NOW,THEREFORE, in consideration of the promises and the mutual covenants
contained herein, the parties hereto, intending to be legally bound, hereby
agree as follows:

 

1.

Section A(1) is hereby amended and restated in its entirety to read as follows:

Subject to the conditions to each Closing set forth herein, the Company shall
sell, issue and deliver, and each Purchaser shall purchase from the Company, the
Convertible Notes and the Warrants. The aggregate amount of Note Shares
underlying the Convertible Notes to be issued pursuant to the Initial Closing
(based on the initial Conversion Price for such Convertible Notes as specified
in Section B(2) hereof) shall not exceed 5,000,000 shares of the Company’s
Common Stock, which together with prior securities owned by the Purchasers,
equals 19.8% of the total shares of Common Stock outstanding on a post-closing
basis, such that the Purchasers do not acquire beneficial ownership of more than
19.99% and the Offering is not deemed to be a change of control under AMEX
rules. The Warrants to be issued pursuant to the Initial Closing shall be
subject to a cap on the number of Warrant Shares that can be issued upon the
exercise of the Warrants to a maximum of 19.99% of the Company’s outstanding
Common Stock at the time of exercise unless the Company receives shareholder
approval in accordance with AMEX rules.

2.         Except as amended hereby, the terms and provisions of the Agreement
remain in full force and effect.

_________________________

1  Equal to 60% of the face value of the Convertible Notes then issued, valuing
the shares at the applicable Conversion Price.

 

 



 

--------------------------------------------------------------------------------

3.         This Amendment shall be enforced, governed and construed in all
respects in accordance with the laws of the State of New York and shall be
binding upon the Purchasers, the Purchasers’ heirs, estate, legal
representatives, successors and assigns and shall inure to the benefit of the
Company, its successors and assigns

4.         This Amendment may be executed in any number of counterparts, each of
which shall be deemed to be an original and all of which together shall be
deemed to be one and the same instrument, and may be executed by facsimile
signatures.

* * * * * * *

 

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed by the parties hereto
as of the date first written above.

 

 

NOVADEL PHARMA INC.

 

 

By:

/s/ MICHAEL E. SPICER

Name:

Michael E. Spicer

Title:

Chief Financial Officer

 

 

PROQUEST INVESTMENTS II, L.P.

By:

ProQuest Associates II LLC, its general partner

 

 

By:

/s/ PASQUALE DEANGELIS

Name:

Pasquale DeAngelis

Title:

Managing Member

 

 

PROQUEST INVESTMENTS II ADVISORS FUND, L.P.

By:

ProQuest Associates II LLC, its general partner

 

 

By:

/s/ PASQUALE DEANGELIS

Name:

Pasquale DeAngelis

Title:

Managing Member

 

 

PROQUEST INVESTMENTS III, L.P.

By:

ProQuest Associates III LLC, its general partner

 

 

By:

/s/ PASQUALE DEANGELIS

Name:

Pasquale DeAngelis

Title:

Managing Member

 

 

 



 

--------------------------------------------------------------------------------

Exhibit A

Securities Purchase Agreement

 

 

 



 

 